Citation Nr: 1201727	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-49 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from February 1967 to December 1970.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which, in pertinent part, granted service connection for bilateral hearing loss. The Veteran's appeal stems from a timely disagreement with the initial assigned noncompensable evaluation for his service-connected disorder. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

The Board remanded this case in May 2011, primarily for the Veteran to undergo       a thorough VA Compensation and Pension examination for hearing loss.               The requested development having been completed, the case has since been returned to the Board for appellate disposition. 


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no worse than numerical designations of Level III in the right ear, and Level II in the left ear. 


CONCLUSION OF LAW

The criteria are not met for a compensable rating for bilateral hearing loss.                 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In regard to the claim on appeal for higher initial evaluation for service-connected hearing loss disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."     See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for bilateral hearing loss has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining records of VA outpatient treatment, as well as arranging for him to undergo a VA Compensation and Pension examination. See 38 C.F.R. §4.1           (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). The Veteran has declined the opportunity for a hearing. There is no objective indication of any further relevant information or evidence that must be associated with the record. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances,          no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from 0 percent to         100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.    VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.                The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is            30 percent. See 38 C.F.R. § 4.85.

In this case, the RO's September 2009 rating decision granted service connection and a noncompensable evaluation for bilateral hearing loss, effective from     August 12, 2009. The Veteran appealed from the initial noncompensable evaluation.

The record reflects that the Veteran underwent evaluation by a private audiologist, Dr. C.A.F., in July 2009. On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
n/a
75
LEFT
30
40
35
n/a
75

Speech audiometry revealed speech recognition ability of 92 percent bilaterally.

Pursuant to a Board remand directive, the Veteran underwent a VA Compensation and Pension examination in June 2011. Upon audiological evaluation, the findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
45
80
105
LEFT
25
30
40
75
90

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.

The VA examination report proceeded to indicate that the disability had a significant effect on occupation in terms of hearing difficulty. The Veteran stated that he had difficulty hearing in background noise and crowds. However, he had good benefit from amplification. The VA examiner's diagnosis was hearing loss, mild to profound, in both ears, with good word recognition abilities bilaterally.       It was indicated that the Veteran reported some difficulty hearing in noise and in crowds, which were typical complaints of persons with a hearing loss similar to the Veteran's. The statement by the Veteran's employer was made prior to his receiving amplification. Also noted was that his communication function should be significantly improved with hearing aids. No loudness sensitivity issues were reported. None of the functional effects of the Veteran's hearing loss would be considered, in the VA examiner's opinion, to be exceptional or unusual, given the audiometric findings. 

Based on the foregoing objective findings in light of the provisions of the rating criteria, the Board cannot ascertain any grounds upon which to assign more than a noncompensable evaluation for the Veteran's bilateral hearing loss. This determination is made upon consideration of the most pronounced hearing test results yielded through the June 2011 VA Compensation and Pension audiological examination. Whereas the previous July 2009 private audiogram report omitted key information for rating purposes, namely, the designated audiometric thresholds at the 3000 Hertz frequency, the omission ultimately is inapposite to this case as the June 2011 VA exam is more recent and clearly indicates the more severe findings, and is therefore sufficient and reliable on its own as an indicator of the actual severity of the Veteran's hearing loss. Having reviewed the audiometric findings and speech recognition scores therein, however, the June 2011 VA exam establishes no worse than Level III right ear hearing loss and Level II left ear hearing loss, pursuant to 38 C.F.R. § 4.85, Table VI. When these two designations are combined under Table VII, the rating table for hearing impairment, the result is a noncompensable (0 percent) disability evaluation. Nor for that matter does the bilateral hearing loss demonstrated through the June 2011 VA exam demonstrate an "exceptional pattern" of hearing impairment, such that the respective Level designations of hearing loss could be made based entirely on audiometric test findings, without inclusion of speech recognition scores. See 38 C.F.R. § 4.86 (outlining circumstances under which VA will adjudicate claims involving exceptional patterns of hearing impairment). In summary, upon application of the available rating criteria, a compensable evaluation cannot be substantiated.       Apart from the audiological data conveyed above, there is no other legal basis upon which to objectively review the severity of the Veteran's bilateral hearing loss under the VA Rating Schedule. The Board has also considered the August 2009 statement of the Veteran's employer to the effect that the Veteran's hearing problems have created some difficult situations in the capacity of working as a full-time salesperson at an automotive dealership, including ability to converse with customers or fellow employees which ostensibly put job performance at a disadvantage. Also considered are the Veteran's own assertions of hearing difficulty. While this statement and the Veteran's assertions in this regard are informative and directly pertinent, ultimately any determination of the proper disability evaluation for hearing loss under the VA rating schedule must take into account the objective criteria set forth above, based upon audiometric testing. There is no discretion which the Board has other than to apply these provisions of the rating criteria. See 38 U.S.C.A. § 7104(c). 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's bilateral hearing loss presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the applicable rating criteria are thorough, and he does not manifest nor describe symptomatology outside of that criteria.                      See generally, Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007) (determining that the procedure of audiometric testing in a sound-controlled room, contrary to the claimant's assertions, was sufficient for rating purposes). Thus,         the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. 

However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. In this regard,             the Board has duly considered the additional holding set forth in Martinak, supra that in view of potential entitlement to an extraschedular rating, a VA audiological examiner should describe the effect of hearing loss on occupational functioning and daily activities, and finds this obligation has been complied with. The June 2011 VA examiner considered the Veteran's report of occupational difficulty involving problems hearing in background noise and crowds, as well as an employer's written statement to this effect. The VA examiner then clarified that the Veteran's complaints were typical of those with similar hearing loss. According to the VA examiner, the Veteran did have good benefit from amplification, and his communication should be significantly improved with hearing aids, with which the Veteran experienced no operational difficulties. The examiner summarized that none of the functional effects of the Veteran's hearing loss would be considered exceptional or unusual given the objective findings. Having considered the foregoing commentary, the Board finds that the June 2011 examiner sufficiently took into account the impact of the Veteran's hearing loss upon occupational functioning, and effectively discounted a marked or unusual impact upon employment capacity. The Board further observes that the August 2009 statement from the Veteran's employer, though indicative of hearing difficulty which ostensibly affected the Veteran in the workplace, does not identify any marked or unusual instance of impairment. While it is unfortunate that there is any identifiable impact upon hearing loss in a workplace environment, the Board must also weigh the employer's statement in conjunction with the June 2011 VA examiner's findings, which state that the Veteran nonetheless had significant benefit from the use of hearing amplification, and by all indication should not have a pronounced or marked level of symptomatology in an employment setting.    

In addition to the absence of marked impact upon occupational functioning, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in              38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for a compensable rating for bilateral hearing loss. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.             The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     








ORDER

An initial compensable evaluation for bilateral hearing loss is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


